Title: From George Washington to John Eccleston, 4 September 1793
From: Washington, George
To: Eccleston, John


          
            Sir,
            Philada 4 Septr 1793.
          
          The address, to which the enclosed is an Answer, was sent to me by Mr Murray. I take the liberty of enclosing it to you, as Chairman of the
            Meeting, with a request that you will communicate it to the Landholders & other
            citizens of Dorchester County, being, Sir &c.
          
            Go. Washington.
          
        